DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Final Office Action in response to applicant’s filing on 
August 01, 2022. Claims 1-18, and 21-22 are pending.

Response to Amendment
The Amendment filed on August 01, 2022 has been entered. Claims 1-2, 4-6, and 11-16 were amended. Claims 19-20 we canceled. Claims 21-22 were added. As a result, claims 1-18, and 21-22 are pending, of which claims 1, 12, and 15 are in independent form.

Applicant’s amendment to the abstract of the disclosure obviates the specification objection, therefore the abstract objection is withdrawn.

Applicant’s amendments regarding the claims 1-2, and 5-6 obviates the claim objection, therefore the claim objection is withdrawn.

Applicant’s amendment regarding claims 12-14 eliminate the claim interpretation under 35 U.S.C. 112, sixth paragraph.

Applicant’s amendments regarding the claims 4, 11, 16 obviates the claim rejection under 35 U.S.C. 112, second paragraph, therefore the claim objection is withdrawn.

Applicant’s amendment regarding the claim 1 does not obviate the claim rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph, since there is no support for the process of calculating the hyperplane curvature parameter (γ) in the specification, therefor the examiner maintains the claim rejection. “The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.”
In MPEP 2161.01, "computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description". And MPEP 2161.01(I) "generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed." Thus, given the state of this technology, one of ordinary skill in the art would not have recognized that the inventor possessed the full scope of the claimed genus. As a result, there is no evidence in the non-provisional specification that the inventor had possession of all ways and genus of performing the function.
The examiner maintains the nonstatutory double patenting rejection since a Terminal Disclaimer was not submitted.

                                                    Response to Arguments
On Pages 11-13 of remarks by applicant, the applicant argues that the combination of Theissler and Makki references do not appear to teach or suggest the claim element “calculating a hyperplane curvature parameter (γ) functionally dependent on message density in time”, as amended in claim 1, 15, and the claims that depend thereon.
However, the examiner is relying on Makki reference to teach the limitation “calculating a hyperplane curvature parameter (γ) functionally dependent on message density in time”. Makki reference [0026] “Each input parameter determined at a single instance of time may be fed into the SVM model, and a signum function output produced based on: 
y i=+1 if (
    PNG
    media_image1.png
    37
    12
    media_image1.png
    Greyscale
 w,x i 
    PNG
    media_image2.png
    37
    12
    media_image2.png
    Greyscale
 +b)≧”1
y i=−1 if (
    PNG
    media_image1.png
    37
    12
    media_image1.png
    Greyscale
w,x i 
    PNG
    media_image2.png
    37
    12
    media_image2.png
    Greyscale
+b)≦1
With a hyper-plane of (w,xi)+b=0, and where yi is the predicted class for the test input xi. w is defined by the trained SVM model based on the support vectors computed from optimizing the margin of the hyper-plane”.

In addition, there is no specific description in the specification that describes how a hyperplane curvature parameter (γ) have been calculated. As the applicant cited on page 11 of the remarks “there are a wide range of other ways to calculate a hyperplane curvature parameter that are not functionally dependent on message density in time. Claim 1 does not cover this wide range of other ways that are not functionally dependent on message density in time.” There are various ways to calculate a hyperplane curvature parameter.
Regarding the combination of Theissler with respect to claims 1, and 15, it is applicant’s opinion that adding the Makki reference provides no reasonable combination. However, a person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit teaching of multiple patents together like pieces of a puzzle. Furthermore, “The test for obviousness is not whether the feature of secondary reference may be bodily incorporated into the structure of the primary reference…Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art”. In the instant case Makki provides additional information that would suggest a modification of Theissler.
Regarding claim 15 similarly recites “computing a hyperplane curvature parameter y of the RBF kernel as y = f(D) where f () denotes a function and D denotes CAN bus message density as a function of time”. As argued above, the proposed combination of Theissler and Makki does disclose this subject matter.
Therefore, the Applicant’s argument is not persuasive. Thus, the examiner maintains the rejection under 35 USC § 103.

                                                        Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-15, 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “calculating a hyperplane curvature parameter y functionally dependent on message density in time and training the SVM one-class classifier on the training set using the calculated y”.
In MPEP 2161.01, "computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description". And MPEP 2161.01(I) "generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed." For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.
The non-provisional specification fails to provide written description support for the claim limitation of “calculating a hyperplane curvature parameter y functionally dependent on message density in time and training the SVM one-class classifier on the training set using the calculated y”. Given that the limitation of claim 1 is broader than and it is no longer limited to the corresponding disclosed calculation in the specification for training the SVM (i.e., the CPU programmed with the disclosed functions i.e. starting in [0021], [0026]), and instead covers all ways of calculating a hyperplane curvature, generically, dependent on message density. The non-provisional specification describes the CPU preferably programmed with the disclosed functions for performing the function of training the SVM. However, there is no disclosure of other techniques that would be suitable for performing calculating a hyperplane curvature generically on message density. 
Note though that a claim will not be found inadequate on section 112(a) ground simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language. That is because the patent specification is written for a person of ordinary skill in the art, and such a person comes to the patent disclosure with the knowledge of what has come before. While a claim will not usually be limited to a particular species described in the specification, it is clear from the non-provisional specification in this application that the disclosed functions expressions are critical to the functioning of the claimed Support Vector Machine (SVM) classifier training device. As emphasized for example in [0016] and [0021] of the specification, “hyperplane is defined respective to the Support Vectors that is optimized by the SVM”
 Further, as noted with discussion of comparison of conventional examples. Thus, given the state of this technology, one of ordinary skill in the art would not have recognized that the inventor possessed the full scope of the claimed genus. As a result, there is no evidence in the non-provisional specification that the inventor had possession of all ways and genus of performing the function.
AS in MPEP 2161.01 “For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").”
“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-15, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, of U.S. Patent No. Patent No 10,437,992. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
       The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 
Instant application 16/556,883
Patent No 10,437,992 A1

A Support Vector Machine (SVM) classifier training device comprising:

 a computer programmed to train a Support Vector Machine (SVM) one-class classifier using a Radial Basis Function (RBF) kernel to perform anomaly monitoring of a controller area network (CAN) bus employing a message-based communication protocol by operations including: 

receiving a training set comprising vectors with associated times representing CAN bus messages; 

calculating a hyperplane curvature parameter γ functionally dependent on message density in time; 

and training the SVM one-class classifier on the training set using the calculated γ.






1. A Support Vector Machine (SVM) classifier training device comprising: 

a computer programmed to train a Support Vector Machine (SVM) one-class classifier using a Radial Basis Function (RBF) kernel K calculated using the equation:

K(x i −x j)=e −γ∥(x i −x j )∥ 2 where x∈ 
    PNG
    media_image3.png
    38
    33
    media_image3.png
    Greyscale
 and γ>0
 
             where 
    PNG
    media_image3.png
    38
    33
    media_image3.png
    Greyscale

 
 is the set of all real numbers, γ represents the curvature of the hyperplane, x.sub.i and x.sub.j are features of a training set comprising vectors with associated times representing CAN bus messages, and γ=ƒ(Var(D)) where ƒ( ) denotes a function and D denotes message density in time and Var(D) denotes variance of the message density in time, to perform anomaly monitoring of a controller area network (CAN) bus employing a message-based communication protocol by operations including: 

receiving the training set comprising vectors with associated times representing CAN bus messages; 
calculating a hyperplane curvature parameter γ functionally dependent on message density in time; and 

training the SVM one-class classifier on the training set using the calculated γ.




Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,437,992 A1 in view of Aguilera et al. (US 2005/0015424 A1). 

In regards to claim 6, Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patented claim 1 show all the limitations except wherein γ=f (√ (square root over (Var(D)) where where f () denotes a function and D denotes message density in time and Var(D) denotes variance of the message density in time. 
However, this is well know as evidence by Aguilera that teaches the SVM classifier training system wherein γ=f (√ (square root over (Var(D)) where f () denotes a function and D denotes message density in time and Var(D) denotes variance of the message density in time (Aguilera, Para. 0069, The s1 indicator function may be alternatively defined as: s 1(t)=number of messages in V during times [tμ, (t+1) μ] where t is an integer. Yet another alternative is to define the s1 indicator function as: s 1(t)=square root of the number of messages in V during times [tμ, (t+1) μ] where t is an integer).  
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified patent claim to incorporate particulars of the function. Doing so would discrete indicator functions are provided to function with discrete variables rather than continuous variables in order to improve processing efficiency (Aguilera, Para. 0067).

Claims 16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,437,992 A1 in view of the article entitled “Detecting anomalies in multivariate time series from automotive systems” by Theissler further in view of Makki et al. (US 2013/0078725 A1).

In regards to claim 16, Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patented claim 1 show all the limitations except wherein: the classifying includes computing the hyperplane curvature parameter y of the RBF kernel as γ=f (√ (square root over (Var(D)) where Var(D) denotes the variance of the CAN bus message density as a function of time (Makki, Para. 0004, the support vector machine classifies a data set by building a hyper-plane and Para, 0025, Various kernel functions may be used, such as a linear, polynomial, radial basis function, sigmoid, and others and Para. 0025-0027, the trained SVM model based on the support vectors computed from optimizing the margin of the hyper-plane). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Theissler to incorporate the teachings of Makki, to include the classifying includes computing the hyperplane curvature parameter y of the RBF kernel as γ=f (√ (square root over (Var(D)) where Var(D) denotes the variance of the CAN bus message density as a function of time (Makki, Para. 0004, 0025- 0027). Doing so would enable an improved catalyst diagnostic approach to identify degraded catalyst operation with non-intrusive monitoring and simplified calibration, and with significantly reduced windowing. It may be noted, as the classification is carried out for each instance of time, the proposed approach can provide faster data analysis that those in which data is first windowed, before it is analyzed (Makki, Para. 0004).

In regards to claim 19, Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patented claim 1 show all the limitations except a method comprising: (1) receiving a first data subset of controller area network bus (CAN bus) messages (Theissler, Page. 38, the recordings are obtained by data acquisition systems and contain either signals or raw messages from which signals can be extracted); (2) creating a hyperplane based on the first data subset (Theissler, Page. 104, in a classification problem of two classes, they determine a hyperplane separating the classes); (3) receiving an additional data subset of CAN bus messages (Theissler, Fig. 1.3, Page. 7, automating the selection of subsets of data and the detection of potential faults and Page. 9, there is one mandatory CAN bus connecting the in-vehicle network via a gateway); and
 wherein operations (3) and (4) are repeated at least one time (Theissler, Page. 89, The training and test period may be repeated various times in order to optimize parameters or the constitution of the training data set).  
Theissler fails to disclose (4) creating an additional hyperplane based on the additional data subset. 
However, Makki teaches (4) creating an additional hyperplane based on the additional data subset (Makki, Para. 0004, the support vector machine classifies a data set by building a hyper-plane that separates the data into two separate classes);
Theissler and Makki are both considered to be analogous to the claim invention because they are in the same field of classifying the support vector machine a data set by building a hyper-plane.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Theissler to incorporate the teachings of Makki, to include (4) creating an additional hyperplane based on the additional data subset (Makki, Para. 0004). Doing so would enable an improved catalyst diagnostic approach to identify degraded catalyst operation with non-intrusive monitoring and simplified calibration, and with significantly reduced windowing. It may be noted, as the classification is carried out for each instance of time, the proposed approach can provide faster data analysis that those in which data is first windowed, before it is analyzed (Makki, Para. 0004). 

In regards to claim 20, Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patented claim 1 show all the limitations except wherein a lowest number of false positives hyperplane is selected from all created hyperplanes (Makki, Para. 0026, With a hyper-plane of (w, xi) +b = 0, and where yi is the predicted class for the test input xi. w is defined by the trained SVM model based on the support vectors computed from optimizing the margin of the hyper-plane). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Theissler to incorporate the teachings of Makki, to include wherein a lowest number of false positives hyperplane is selected from all created hyperplanes (Makki, Para. 0026). Doing so would enable an improved catalyst diagnostic approach to identify degraded catalyst operation with non-intrusive monitoring and simplified calibration, and with significantly reduced windowing. It may be noted, as the classification is carried out for each instance of time, the proposed approach can provide faster data analysis that those in which data is first windowed, before it is analyzed (Makki, Para. 0004).

Claims 1- 5, and 7- 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 3, and 5- 12 of U.S. Patent No. Patent No 9,792,435 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
       The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Instant application 16/556,883
Patent No 9,792,435 B2

1. A Support Vector Machine (SVM) classifier training device comprising:

 a computer programmed to train a Support Vector Machine (SVM) one-class classifier using a Radial Basis Function (RBF) kernel to perform anomaly monitoring of a controller area network (CAN) bus employing a message-based communication protocol by operations including: 

receiving a training set comprising vectors with associated times representing CAN bus messages; 

calculating a hyperplane curvature parameter γ functionally dependent on message density in time; 

and training the SVM one-class classifier on the training set using the calculated γ.








A Support Vector Machine (SVM) classifier training device comprising:

a computer including at least one microprocessor programmed to train a Support Vector Machine (SVM) one-class classifier using a Radial Basis Function (RBF) kernel K calculated using the equation:

K(x i −x j)=e −γ∥x i −x j )∥ 2 where xε 
    PNG
    media_image4.png
    38
    33
    media_image4.png
    Greyscale
 and γ>0


where is a set of all real numbers, xi and xj are features of a training set, and γ represents a curvature of a hyperplane and varies with message density D in time according to: 

γ ∝ 1 Var (D)
where Var(D) represents a message density variance of the training set, the SVM one-class classifier being trained by the computer to perform anomaly monitoring of a controller area network (CAN) bus employing a message-based communication protocol by operations including:

receiving the training set comprising vectors with associated times representing CAN bus messages;

calculating the hyperplane curvature parameter γ functionally dependent on the message density D in time; and

training the SVM one-class classifier on the training set using the calculated γ.





Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,792,435 B2 in view of Aguilera et al. (US 2005/0015424 A1). 

In regards to claim 6, Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patented claim 1 show all the limitations except wherein γ=f (√ (square root over (Var(D)) where where f () denotes a function and D denotes message density in time and Var(D) denotes variance of the message density in time. 
However, this is well know as evidence by Aguilera that teaches the SVM classifier training system wherein γ=f (√ (square root over (Var(D)) where f () denotes a function and D denotes message density in time and Var(D) denotes variance of the message density in time (Aguilera, Para. 0069, The s1 indicator function may be alternatively defined as: s 1(t)=number of messages in V during times [tμ, (t+1) μ] where t is an integer. Yet another alternative is to define the s1 indicator function as: s 1(t)=square root of the number of messages in V during times [tμ, (t+1) μ] where t is an integer).  
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified patent claim to incorporate particulars of the function. Doing so would discrete indicator functions are provided to function with discrete variables rather than continuous variables in order to improve processing efficiency (Aguilera, Para. 0067).

Claims 15 -20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,792,435 B2 in view of the article entitled “Detecting anomalies in multivariate time series from automotive systems” by Theissler further in view of Makki et al. (US 2013/0078725 A1).

In regards to claim 15, Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patented claim 1 show all the limitations except an anomaly monitoring system for a Controller Area Network (CAN) comprising an Electronic Control Unit (ECU) operatively connected to a CAN bus to read messages communicated on the CAN bus (Theissler, Page. 72, The ECUs inside the vehicle communicate by sending messages on the bus system. The majority of messages on the CAN bus), the ECU programmed to perform an anomaly monitoring method comprising (Theissler, Page. 252, used for online-diagnosis in ECUs for example to store a diagnostic trouble code in case of an error):   classifying a message read from the CAN bus as either normal or anomalous using an SVM-based classifier with a Radial Basis Function (RBF) kernel (Theissler, Pages. 121 and 122, Consequently, one-class classification was introduced, where a classifier is trained on a data set of normal instances and Pages. 143 and 144, the Gaussian kernel, also referred to as the radial basis function (RBF) kernel); 
Theissler fails to disclose wherein the classifying includes computing a hyperplane curvature parameter y of the RBF kernel as y = f(D) where f () denotes a function and D denotes CAN bus message density as a function of time.
However, Makki teaches Theissler fails to disclose wherein the classifying includes computing a hyperplane curvature parameter y of the RBF kernel as y = f(D) where f () denotes a function and D denotes CAN bus message density as a function of time (Makki, Para. 0004, the support vector machine classifies a data set by building a hyper-plane and Para, 0025, Various kernel functions may be used, such as a linear, polynomial, radial basis function, sigmoid, and others and Para. 0025-0027, the trained SVM model based on the support vectors computed from optimizing the margin of the hyper-plane). 
Theissler and Makki are both considered to be analogous to the claim invention because they are in the same field of classifying the support vector machine a data set by building a hyper-plane.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Theissler to incorporate the teachings of Makki, to include wherein the classifying includes computing a hyperplane curvature parameter y of the RBF kernel as y = f (D) where f () denotes a function and D denotes CAN bus message density as a function of time (Makki, Para. 0004). Doing so would enable an improved catalyst diagnostic approach to identify degraded catalyst operation with non-intrusive monitoring and simplified calibration, and with significantly reduced windowing. It may be noted, as the classification is carried out for each instance of time, the proposed approach can provide faster data analysis that those in which data is first windowed, before it is analyzed (Makki, Para. 0004). 

In regards to claim 16, Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patented claim 1 show all the limitations except wherein: the classifying includes computing the hyperplane curvature parameter y of the RBF kernel as γ=f (√ (square root over (Var(D)) where Var(D) denotes the variance of the CAN bus message density as a function of time (Makki, Para. 0004, the support vector machine classifies a data set by building a hyper-plane and Para, 0025, Various kernel functions may be used, such as a linear, polynomial, radial basis function, sigmoid, and others and Para. 0025-0027, the trained SVM model based on the support vectors computed from optimizing the margin of the hyper-plane). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Theissler to incorporate the teachings of Makki, to include the classifying includes computing the hyperplane curvature parameter y of the RBF kernel as γ=f (√ (square root over (Var(D)) where Var(D) denotes the variance of the CAN bus message density as a function of time (Makki, Para. 0004, 0025- 0027). Doing so would enable an improved catalyst diagnostic approach to identify degraded catalyst operation with non-intrusive monitoring and simplified calibration, and with significantly reduced windowing. It may be noted, as the classification is carried out for each instance of time, the proposed approach can provide faster data analysis that those in which data is first windowed, before it is analyzed (Makki, Para. 0004).

In regards to claim 17, Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patented claim 1 show all the limitations except wherein the anomaly monitoring method further comprises: comparing the arbitration identifier (ID) of a message read from the CAN bus against a list of arbitration IDs (Theissler, Page. 72, the CAN bus (Mayer, 2010a) is not deterministic, the message priority on the bus is based on the message id), wherein the message is either (1) classified as anomalous if the arbitration ID of the message is not contained in the list of arbitration IDs (Theissler, Page. 16, anomalies can be faults that were either not thought of during the design of the testing strategy, arbitrary faults, or faults not modelled due to their complexity or due to constraints of the data acquisition system) or (2) passed to the classifying operation using the SVM-based classifier with the RBF kernel if the arbitration ID of the message is contained in the list of arbitration IDs.  

In regards to claim 18, Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patented claim 1 show all the limitations except a vehicle comprising: an automobile, truck, watercraft, or aircraft including a vehicle Controller Area Network (CAN) bus (Theissler, Page. 9, a vehicle network is dominated by CAN (Controller Area Network); and an anomaly monitoring system as set forth in claim 15 comprising an Electronic Control Unit (ECU) operatively connected to the vehicle CAN bus to read messages communicated on the CAN bus (Theissler, Page. 72, The ECUs inside the vehicle communicate by sending messages on the bus system. The majority of messages on the CAN bus is sent in a cyclic manner).  

In regards to claim 19, Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patented claim 1 show all the limitations except a method comprising: (1) receiving a first data subset of controller area network bus (CAN bus) messages (Theissler, Page. 38, the recordings are obtained by data acquisition systems and contain either signals or raw messages from which signals can be extracted); (2) creating a hyperplane based on the first data subset (Theissler, Page. 104, in a classification problem of two classes, they determine a hyperplane separating the classes); (3) receiving an additional data subset of CAN bus messages (Theissler, Fig. 1.3, Page. 7, automating the selection of subsets of data and the detection of potential faults and Page. 9, there is one mandatory CAN bus connecting the in-vehicle network via a gateway); and
 wherein operations (3) and (4) are repeated at least one time (Theissler, Page. 89, The training and test period may be repeated various times in order to optimize parameters or the constitution of the training data set).  
Theissler fails to disclose (4) creating an additional hyperplane based on the additional data subset. 
However, Makki teaches (4) creating an additional hyperplane based on the additional data subset (Makki, Para. 0004, the support vector machine classifies a data set by building a hyper-plane that separates the data into two separate classes);
Theissler and Makki are both considered to be analogous to the claim invention because they are in the same field of classifying the support vector machine a data set by building a hyper-plane.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Theissler to incorporate the teachings of Makki, to include (4) creating an additional hyperplane based on the additional data subset (Makki, Para. 0004). Doing so would enable an improved catalyst diagnostic approach to identify degraded catalyst operation with non-intrusive monitoring and simplified calibration, and with significantly reduced windowing. It may be noted, as the classification is carried out for each instance of time, the proposed approach can provide faster data analysis that those in which data is first windowed, before it is analyzed (Makki, Para. 0004). 

In regards to claim 20, Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patented claim 1 show all the limitations except wherein a lowest number of false positives hyperplane is selected from all created hyperplanes (Makki, Para. 0026, With a hyper-plane of (w, xi) +b = 0, and where yi is the predicted class for the test input xi. w is defined by the trained SVM model based on the support vectors computed from optimizing the margin of the hyper-plane). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Theissler to incorporate the teachings of Makki, to include wherein a lowest number of false positives hyperplane is selected from all created hyperplanes (Makki, Para. 0026). Doing so would enable an improved catalyst diagnostic approach to identify degraded catalyst operation with non-intrusive monitoring and simplified calibration, and with significantly reduced windowing. It may be noted, as the classification is carried out for each instance of time, the proposed approach can provide faster data analysis that those in which data is first windowed, before it is analyzed (Makki, Para. 0004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 3 and 7- 18 are rejected under 35 U.S.C. 103 as being unpatentable over the article entitled “Detecting anomalies in multivariate time series from automotive systems” by Theissler in view of Makki et al. (US 2013/0078725 A1), herein after Makki.

In regards to claim 1, Theissler discloses a Support Vector Machine (SVM) classifier training system comprising: 
a computer programmed to train a Support Vector Machine (SVM) one-class classifier (Theissler, Page. 121, in one-class classification problems, one inherent parameter is always present: a threshold. Classifying an unknown instance, its distance to the normal region is calculated) using a Radial Basis Function (RBF) kernel to perform anomaly monitoring of a controller area network (CAN) bus employing a message-based communication protocol by operations including (Theissler, Page, 144, the Gaussian kernel, also referred to as the radial basis function (RBF) kernel and page 72, The ECUs inside the vehicle communicate by sending messages on the bus system. The majority of messages on the CAN bus is sent in a cyclic manner, following a pre-defined cycle time): receiving a training set comprising vectors with associated times representing CAN bus messages (Theissler, Page. 122, Based on support vector machines (SVM), an approach named support vector data description (SVDD) is proposed); 
Theissler fails to discloses calculating a hyperplane curvature parameter (γ) functionally dependent on message density in time; and training the SVM one-class classifier on the training set using the calculated hyperplane curvature parameter (γ).
However, Makki teaches calculating a hyperplane curvature parameter (γ) functionally dependent on message density in time (Makki, Para. 0026, The SMV may be trained based on known inputs, and may include a set of model parameters that are used to predict an output from unclassified input parameters. Each input parameter determined at a single instance of time may be fed into the SVM model); and training the SVM one-class classifier on the training set using the calculated hyperplane curvature parameter (γ) (Makki, Para. 0026, trained SVM model based on the support vectors computed from optimizing the margin of the hyper-plane).  
Theissler and Makki are both considered to be analogous to the claim invention because they are in the same field of classifying the support vector machine a data set by building a hyper-plane.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Theissler to incorporate the teachings of Makki, to include calculating a hyperplane curvature parameter (γ) functionally dependent on message density in time (Makki, Para. 0026); and training the SVM one-class classifier on the training set using the calculated hyperplane curvature parameter (γ) (Makki, Para. 0026).  Doing so would enable an improved catalyst diagnostic approach to identify degraded catalyst operation with non-intrusive monitoring and simplified calibration, and with significantly reduced windowing. It may be noted, as the classification is carried out for each instance of time, the proposed approach can provide faster data analysis that those in which data is first windowed, before it is analyzed (Makki, Para. 0004). 

In regards to claim 2, the combination of Theissler and Makki teaches the SVM classifier training system of claim 1 wherein the operations further include: determining a hyperplane granularity parameter ε by repeating the training for a grid of candidate hyperplane granularity parameter (ε) values using a grid search (Theissler, Page. 137, allowing some instances to be on the wrong side of the separating hyperplane (Abe, 2010), in SVDD slack variables are introduced. These slack variables ξi, given by eq. (6.14), allow for some instances xi in the training data set to be outside the hypersphere as shown in Figure 6.4).  

In regards to claim 3, the combination of Theissler and Makki teaches the SVM classifier training system of claim 1 wherein the computer comprises a cloud-based computing resource, a parallel processor system, or a cluster computer (Theissler, Page. 129, classify instances that fall into sparser regions within the cluster as abnormal).  

In regards to claim 7, the combination of Theissler and Makki teaches the SVM classifier training system of claim 1 wherein the data set contains only normal messages of a CAN bus and the training comprises training the SVM one-class classifier to minimize one of (i) false positives and (ii) false negatives (Theissler, Fig. 5.24, Page. 122, Decision function between ωn and ωa, with unknown ωa. The yellow area corresponds to the false positives, the red areas to the false negative).  

In regards to claim 8, the combination of Theissler and Makki teaches the SVM classifier training system of claim 1 wherein the operations further comprise: setting a tuning parameter v specifying a minimum number of Support Vectors to 520 (Theissler, Page. 159, table 6.1: Properties of data sets used for parameter tuning).  

In regards to claim 9, the combination of Theissler and Makki teaches the SVM classifier training system of claim 1 wherein the computer is further programed to: receive at least one additional training subset; and repeat the operations performed on the training set on the at least one additional training subset (Theissler, Page. 182, Fig. 7.4, determination of the classification results based on the formed subsequences).  

In regards to claim 10, the combination of Theissler and Makki teaches the SVM classifier training system of claim 1 wherein the training set comprises CAN bus messages acquired over at least one time interval from a vehicle, and the computer is further programmed to: generate an SVM-based anomaly detector configured to execute on a vehicle-grade Electronic Control Unit (ECU) based on the trained SVM one-class classifier (Theissler, Page. 252, The diagnostic capabilities of ECUs are limited by computing and memory constraints. With a support vector machine, classification is very fast and the knowledge base can be compact, if the number of support vectors is kept low. However, for that purpose, higher classification accuracies than achieved for the test drives in this Thesis are required. This is feasible if the classifier is trained for one specific diagnostic task, rather than the detection of any type of fault).  

In regards to claim 11, the combination of Theissler and Makki teaches the SVM classifier training system of claim 10 wherein the operation of generating the SVM-based anomaly detector configured to execute on a vehicle- grade ECU comprises: 
replacing the calculated hyperplane curvature parameter (γ) with a resource-constrained-hardware-compatible hyperplane curvature parameter (γ) (Theissler, Fig. 5.10, Page. 105, In higher dimensional feature spaces the decision function is a plane or hyperplane instead of a line).  

In regards to claim 12, the combination of Theissler and Makki teaches a system comprising: a trained Support Vector Machine (SVM) one-class classifier configured by receiving information from a SVM classifier training system as set forth in claim 1; and 
 a microprocessor or microcontroller configured to receive information from the SVM classifier (Theissler, Page. 122, Based on an anomaly score, the test instances are ranked and the top p instances are reported as anomalies).  

In regards to claim 13, the combination of Theissler and Makki teaches the system of claim 12, further comprising: an unseen ID unit that receives a message from an electronic control unit (ECU) transceiver and: 
if the unseen ID unit determines that the message is not on an observed ID list, the unseen ID unit sends a binary indicator to the microprocessor or microcontroller indicating that message is not on the observed ID list (Theissler, Page. 89, the goal is to extract knowledge in a way to be able to classify unseen data. Subsequently a test period is conducted using a test data set containing instances with known class labels and the classification results are evaluated); and 
if the unseen ID unit determines that the message is on the observed ID list, the unseen ID unit sends the message to the trained SVM one-class classifier (Theissler, Page. 89, Based on the extracted knowledge, unseen data is classified as normal or abnormal in the performance period. The training data set in feature space is denoted by A, the test data set by B, and the unseen data set by C).  

In regards to claim 14, the combination of Theissler and Makki teaches a system as in claim 13 further comprising: a vehicle including a vehicle controller area network (CAN) bus employing a message-based communication protocol (Theissler, Page. 1, electronic control units (ECUs) communicating over several bus systems. An example of an ECU would be the unit controlling the vehicle’s engine); and an electronic control unit (ECU) installed on the vehicle CAN bus and including the ECU transceiver and programmed to execute an anomaly detector comprising the trained SVM one-class classifier, the unseen ID unit, and the microprocessor or microcontroller (Theissler, Page. 4, the integration of all ECUs inside a vehicle, with real sensors, actuators and the real in-vehicle network, is challenging – often unexpected problems occur and page. 88, the task T corresponds to the detection of anomalies. The performance measure P expresses a system’s ability to classify unseen data instances correctly).  

In regards to claim 15, Theissler discloses an anomaly monitoring system for a Controller Area Network (CAN) comprising an Electronic Control Unit (ECU) operatively connected to a CAN bus to read messages communicated on the CAN bus (Theissler, Page. 72, The ECUs inside the vehicle communicate by sending messages on the bus system. The majority of messages on the CAN bus), the ECU programmed to perform an anomaly monitoring method comprising (Theissler, Page. 252, used for online-diagnosis in ECUs for example to store a diagnostic trouble code in case of an error):   classifying a message read from the CAN bus as either normal or anomalous using an SVM-based classifier with a Radial Basis Function (RBF) kernel (Theissler, Pages. 121 and 122, Consequently, one-class classification was introduced, where a classifier is trained on a data set of normal instances and Pages. 143 and 144, the Gaussian kernel, also referred to as the radial basis function (RBF) kernel); and
Theissler fails to disclose wherein the classifying includes computing a hyperplane curvature parameter y of the RBF kernel as y = f(D) where f () denotes a function and D denotes CAN bus message density as a function of time.
However, Makki teaches Theissler fails to disclose wherein the classifying includes computing a hyperplane curvature parameter y of the RBF kernel as y = f(D) where f () denotes a function and D denotes CAN bus message density as a function of time (Makki, Para. 0004, the support vector machine classifies a data set by building a hyper-plane and Para, 0025, Various kernel functions may be used, such as a linear, polynomial, radial basis function, sigmoid, and others and Para. 0025-0027, the trained SVM model based on the support vectors computed from optimizing the margin of the hyper-plane). 
Theissler and Makki are both considered to be analogous to the claim invention because they are in the same field of classifying the support vector machine a data set by building a hyper-plane.
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Theissler to incorporate the teachings of Makki, to include wherein the classifying includes computing a hyperplane curvature parameter y of the RBF kernel as y = f (D) where f () denotes a function and D denotes CAN bus message density as a function of time (Makki, Para. 0004). Doing so would enable an improved catalyst diagnostic approach to identify degraded catalyst operation with non-intrusive monitoring and simplified calibration, and with significantly reduced windowing. It may be noted, as the classification is carried out for each instance of time, the proposed approach can provide faster data analysis that those in which data is first windowed, before it is analyzed (Makki, Para. 0004). 

In regards to claim 16, the combination of Theissler and Makki teaches the anomaly monitoring system of claim 15 wherein: the classifying includes computing the hyperplane curvature parameter y of the RBF kernel as γ=f (√ (square root over (Var(D)) where Var(D) denotes a variance of the CAN bus message density as a function of time (Makki, Para. 0004, the support vector machine classifies a data set by building a hyper-plane and Para, 0025, Various kernel functions may be used, such as a linear, polynomial, radial basis function, sigmoid, and others and Para. 0025-0027, the trained SVM model based on the support vectors computed from optimizing the margin of the hyper-plane). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Theissler to incorporate the teachings of Makki, to include the classifying includes computing the hyperplane curvature parameter y of the RBF kernel as γ=f (√ (square root over (Var(D)) where Var(D) denotes a variance of the CAN bus message density as a function of time (Makki, Para. 0004, 0025- 0027). Doing so would enable an improved catalyst diagnostic approach to identify degraded catalyst operation with non-intrusive monitoring and simplified calibration, and with significantly reduced windowing. It may be noted, as the classification is carried out for each instance of time, the proposed approach can provide faster data analysis that those in which data is first windowed, before it is analyzed (Makki, Para. 0004).

In regards to claim 17, the combination of Theissler and Makki teaches the anomaly monitoring system of claim 15 wherein the anomaly monitoring method further comprises: comparing the arbitration identifier (ID) of a message read from the CAN bus against a list of arbitration IDs (Theissler, Page. 72, the CAN bus (Mayer, 2010a) is not deterministic, the message priority on the bus is based on the message id), wherein the message is either (1) classified as anomalous if the arbitration ID of the message is not contained in the list of arbitration IDs (Theissler, Page. 16, anomalies can be faults that were either not thought of during the design of the testing strategy, arbitrary faults, or faults not modelled due to their complexity or due to constraints of the data acquisition system) or (2) passed to the classifying operation using the SVM-based classifier with the RBF kernel if the arbitration ID of the message is contained in the list of arbitration IDs.  

In regards to claim 18, the combination of Theissler and Makki teaches a vehicle comprising: an automobile, truck, watercraft, or aircraft including a vehicle Controller Area Network (CAN) bus (Theissler, Page. 9, a vehicle network is dominated by CAN (Controller Area Network); and an anomaly monitoring system as set forth in claim 15 comprising an Electronic Control Unit (ECU) operatively connected to the vehicle CAN bus to read messages communicated on the CAN bus (Theissler, Page. 72, The ECUs inside the vehicle communicate by sending messages on the bus system. The majority of messages on the CAN bus is sent in a cyclic manner).  

In regards to claim 21, the combination of Theissler and Makki teaches the anomaly monitoring system of claim 15 wherein f(D) comprises a spreading metric measuring a spread of the message density D (Theissler, Page. 131, the local density of xtest is compared with the local densities of its nearest neighbours).  

In regards to claim 22, the combination of Theissler and Makki teaches the anomaly monitoring system of claim 15 wherein f(D) comprises an inverse of a spreading metric measuring a spread of the message density D (Theissler, Page. 132, the reachability density rdens(xtest) is defined, which is the inverse of the averaged reachability distance).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the article entitled “Detecting anomalies in multivariate time series from automotive systems” by Theissler in view of Makki et al. (US 2013/0078725 A1), and further in view of the article entitled “SVM Kernel Functions for Classification” by Patle.

In regards to claim 4, Theissler in view of Makki fail to teach the RBF classifier training system of claim 1 wherein the SVM kernel is a kernel K calculated using the equation:[AltContent: rect] K (x i −x j) = e −γ ∥ x i −x j) ∥ 2 where x∈
    PNG
    media_image5.png
    38
    29
    media_image5.png
    Greyscale
 and γ>0
where 
    PNG
    media_image5.png
    38
    29
    media_image5.png
    Greyscale
 is the set of all real numbers, γ represents the curvature of the hyperplane, and x i and x j are features of the training set.
However, Patle teaches wherein the SVM kernel is a kernel K calculated using the equation:[AltContent: rect] K (x i −x j) = e −γ ∥ x i −x j) ∥ 2 where x∈
    PNG
    media_image5.png
    38
    29
    media_image5.png
    Greyscale
 and γ>0
where 
    PNG
    media_image5.png
    38
    29
    media_image5.png
    Greyscale
 is the set of all real numbers, γ represents the curvature of the hyperplane, and x i and x j are features of the training set (Patle, page 3, Radial Basis Function, K (x i, x j) = e −γ ∥x i −x j) ∥ 2 kernel function parameter γ>0). Theissler, Makki, and Patle are all considered to be analogous to the claimed invention because they are in the same field of training a Support Vector Machine (SVM)using a Radial Basis Function (RBF) kernel. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Theissler in view of Makki to incorporate the teaching of Patle to include wherein the SVM kernel is a kernel K calculated using the equation:
 K (x i −x j) = e −γ ∥ x i −x j) ∥ 2 where x∈
    PNG
    media_image5.png
    38
    29
    media_image5.png
    Greyscale
 and γ>0
where 
    PNG
    media_image5.png
    38
    29
    media_image5.png
    Greyscale
 is the set of all real numbers, γ represents the curvature of the hyperplane, and x i and x j are features of the training set (Patle, page 3). Doing so would performing classifiers, rules extracted from SVMs achieve an accuracy that often surpasses that of the classical methods, such as C4.5 and logit. Kernel selection is the main task in SVM. Through kernel selection we find the comparison of accuracy between Dataset. Empirical analysis of kernel selection shows that kernel selection reflects the accuracy of classification (Patle, page 7).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the article entitled “Detecting anomalies in multivariate time series from automotive systems” by Theissler in view of Makki et al. (US 2013/0078725 A1), in view of the article entitled “SVM Kernel Functions for Classification” by Patle and further in view of Aguilera et al. (US 2005/0015424 A1).


In regards to claim 5, Theissler and Makki in view of Patle fail to teach The SVM classifier training system of claim 1 wherein γ = f (D) where f () denotes a function and D denotes message density in time. However, Aguilera teaches wherein γ = f (D) where f () denotes a function and D denotes message density in time (Aguilera, Para. 0067, The indicator functions s1(t) and s2(t) are redefined as follows: 
s 1(t)=1 if V has a message during times [tμ, (t+1) μ]0 otherwise where t is an integer). Theissler, Makki, Patle, and Aguilera are all considered to be analogous to the claimed invention because they are in the same field of determining causal relations between a plurality of intercommunicating nodes. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Theissler, Makki in view of Patle to incorporate the teaching of Aguilera to include wherein γ = f (D) where f () denotes a function and D denotes message density in time (Aguilera, Para. 0067). Doing so would discrete indicator functions are provided to function with discrete variables rather than continuous variables in order to improve processing efficiency (Aguilera, Para. 0067).

In regards to claim 6, the combination of Theissler, Makki, Patle, and Aguilera teaches the SVM classifier training system of claim 1 wherein γ=f (√ (square root over (Var(D)) where f () denotes a function and D denotes message density in time and Var(D) denotes variance of the message density in time (Aguilera, Para. 0069, The s1 indicator function may be alternatively defined as:s 1(t)=number of messages in V during times [tμ, (t+1) μ] where t is an integer. Yet another alternative is to define the s1 indicator function as:
s 1(t)=square root of the number of messages in V during times [tμ, (t+1) μ] where t is an integer).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Theissler, Makki in view of Patle to incorporate the teaching of Aguilera to include wherein γ=f (√ (square root over (Var(D)) where f () denotes a function and D denotes message density in time and Var(D) denotes variance of the message density in time (Aguilera, Para. 0069. Doing so would discrete indicator functions are provided to function with discrete variables rather than continuous variables in order to improve processing efficiency (Aguilera, Para. 0067).


                                                                 Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth
in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Gita Faramarzi whose telephone number is (571)272-7624. The examiner can
normally be reached on 8-4 M-Th; 7-12 F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).
/G.F./
Examiner, Art Unit 2496


/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496